UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period :	May 1, 2015 — April 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Value Fund Annual report 4 | 30 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Financial statements 18 Federal tax information 38 About the Trustees 39 Officers 41 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets appear to have hit a soft patch, as demonstrated by sluggish gross domestic product (GDP) growth in the first quarter, a lull in jobs expansion, and a continued slowdown in consumer spending. Moreover, corporate earnings have been tepid, leading the stock market to lose some of the momentum it showed from mid-February through the end of March. Overseas, we believe that many potential headwinds exist. These include political pressures in the European Union and disappointing policy measures in Japan, as well as continuing unsteady growth in many emerging markets. Despite the recent slowdown, we think the underpinnings of the U.S. economy remain strong. Unemployment remains at multiyear lows and, while first-quarter GDP expansion was weak, the U.S. economy continues to improve on the basis of generally strong fundamentals. Housing is a bright spot in the economy, boosted by low interest rates and robust demand as more Americans find work. Putnams portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your funds performance for the reporting period ended April 30, 2016, as well as an outlook for the coming months. It may be a good time to consult your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Multi-Cap Value Fund Interview with your fund’s portfolio manager How would you describe the investment environment for the 12 - month reporting period ended April30, 2016? A number of concerns kept investors guessing over the past 12months, with heightened anxiety about the slow growth trajectories of the U.S. and global economies. This was especially highlighted by the sluggish performance of many of the more economically sensitive sectors of the world’s economy. In the energy sector, for example, oil prices plummeted in the early fall of 2015, reflecting both a glut of supply and a dearth of demand during a period of slowing global growth. Energy was the weakest-performing sector in the Russell 3000 Value Index, which represents a broad range of U.S.-listed companies whose price and growth characteristics put them in the value segment. Questions about the growth trajectory of the Chinese economy and the missteps taken by its government to try to manage economic growth also cast a shadow over the global markets during the period. In addition, investors grappled with uncertainties around the U.S. Federal Reserve’s much-anticipated move to raise short-term interest rates. Early in 2015, the Fed had signaled its intention to begin normalizing interest rates in step with improvements in the U.S. economy, but the actual move to raise rates didn’t occur until mid-December. During this nearly yearlong interval, investors This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Multi-Cap Value Fund 5 grew concerned about the slow pace of economic growth in the United States, and this was reflected in the ongoing volatility of U.S. stocks. Another concern disrupted segments of the health-care sector when political campaign rhetoric about high drug prices took place and had a dampening effect on the stock prices of many companies in the biotechnology and pharmaceutical industries. The wide range of investor concerns made it difficult for the market to advance during the period. In general, large-cap value stocks performed best during the period, posting a small gain, while small- and micro-cap stocks lost ground. How did the fund perform against this challenging backdrop? Putnam Multi-Cap Value Fund produced a return of –3.21% and underperformed its benchmark, the Russell 3000 Value Index, which returned –0.68%. Perhaps most responsible for this relative underperformance was the fund’s exposure to the lower end of the market-capitalization scale. Smaller-cap value stocks significantly underperformed their larger counterparts, indicating that investors tend to gravitate toward the more stable, higher-capitalization stocks when markets turn volatile. The fund’s overweight versus the benchmark in its allocation to smaller-cap stocks, coupled with some inopportune security selection in this area, had the largest negative effect on the fund. The fund tends to focus on the smaller end of the capitalization range because over time we believe we can generate better returns from this less efficient segment of the market. Security selection in the energy, financials, industrials, and utilities sectors accounted for the biggest detractors from relative performance. Contributing to the fund’s relative performance was its substantial underweight exposure to the energy sector as well as solid Allocations are shown as a percentage of the fund’s net assets as of 4/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Multi-Cap Value Fund security selection within the more defensive consumer staples sector. Which individual holdings or strategies were notable detractors during the 12 - month reporting period? Relative performance was hurt, to a degree, by our decision not to hold some of the mega-cap stocks in the benchmark. For example, the fund held no positions in General Electric, Johnson & Johnson, or AT&T —large-cap stocks that would have helped portfolio performance during the volatility of the past year. The fund did, however, hold overweight positions in a handful of other stocks that simply did not perform well during the period. The largest single detractor from relative performance was NorthStar Realty Finance, a New York-based real estate investment trust [REIT] that was selling some of its holdings to deleverage its balance sheet. Many investors sold the stock on concerns about the company’s debt levels and the slower-than-expected pace of its divestitures. We still like NorthStar’s long-term growth prospects and continue to hold the stock in the fund. The second- and third-best performers were small-cap stocks in the energy sector — EP Energy and Whiting Petroleum, both exploration and production companies. Plummeting oil prices resulted in significant debt on their balance sheets, and their stock prices suffered substantially. We liquidated the fund’s position in EP Energy, but maintain a small position in Whiting. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Multi-Cap Value Fund 7 Which stocks or strategies helped the fund’s relative performance during the reporting period? The most notable contributor to the fund’s performance versus the benchmark was Alere, a leader in the rapid point-of-care diagnostics industry. We acquired the stock in the fund a few years ago as a long-term investment. With a recent management change, Alere turned around what had previously been a somewhat weak performance. During the period, global health-care company Abbott Laboratories announced its plans to acquire Alere at what we believed to be an attractive premium. The fund’s overweight position in the stock benefited substantially as a result. Alere was sold off by period end. Another strong contributor was the fund’s position in Coca-Cola Enterprises, a bottler and distributor of Coke products in Europe. During the period, Coca-Cola Enterprises reached agreements to acquire two other Coke bottlers in Western Europe, solidifying its position as the region’s leader in the space, creating potential operational efficiencies, and propelling its stock price higher. As an out-of-benchmark position, this stock was particularly helpful to relative performance when it was liquidated from the portfolio during the period. Coty, an American beauty products company, also helped the fund’s relative performance. Coty gained a fair amount of investor enthusiasm during the period as the company and its new management team began to generate greater free cash flow and announced to the market its intention to grow revenues through strategic acquisitions. Coty shares had previously been trading at a deep discount, and it appreciated significantly around market excitement surrounding its new strategic vision. Aerospace contractor Northrop Grumman, a long-term holding of the fund, was another solid contributor to relative This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Multi-Cap Value Fund performance. Like many of the U.S. defense contractors, Northrop was the beneficiary of loosening strings on the federal defense budget. Its stock price also rose on the back of an aggressive stock buy-back program by the company. What is your outlook for equities as we head into the back half of 2016? Looking ahead, I think it is difficult to make the case that stocks are significantly inexpensive. In fact, investors are now paying a significant premium for “safe” stocks. My baseline outlook is that while the U.S. economy is moving slowly, it is not going into recession. I also believe that the Fed will keep interest rates lower for longer than some anticipate. While I’m concerned about the amount of stimulus currently propping up many global economies and how potentially inflationary that may be, I think it is premature to begin trying to remove that stimulus. The stimulus will have to end eventually, of course, but for now I think we’re on a steady-as-she-goes growth trajectory. Thank you, Jim, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager James A. Polk has an M.B.A. from Babson College and a B.A. from Colby College. He joined Putnam in 1998 and has been in the investment industry since 1994. IN THE NEWS Today’s bull market, which rose from the ashes of the Great Recession more than seven years ago, recently marked a major milestone. Although the market’s path has at times been volatile, the general upswing in U.S. stocks officially became the second-longest-running bull market in history on the final trading day of April2016. A bull market is typically defined as a rally of 20% or more off a recent market low. From the trough of the market on March9, 2009, through April29, 2016, the S&P 500 Index rose 255%. At 2,608 days old, this up market for stocks still has a long way to go to catch the longest-running bull market on record, which lasted from 1987 to 2000 — 4,494 days — and delivered a whopping 844% return. Today’s record bull has been fed by low interest rates, positive momentum, and historically high levels of monetary and fiscal support from central banks worldwide. Multi-Cap Value Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/16 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 9.67% 9.27% 9.42% 9.42% 8.85% 8.85% 9.12% 8.89% 9.40% 9.90% 10 years 81.63 71.19 74.95 74.95 68.50 68.50 72.66 66.62 77.20 86.38 Annual average 6.15 5.52 5.75 5.75 5.36 5.36 5.61 5.24 5.89 6.42 5 years 59.11 49.96 53.22 51.22 53.29 53.29 55.10 49.67 57.11 61.05 Annual average 9.73 8.44 8.91 8.62 8.92 8.92 9.17 8.40 9.46 10.00 3 years 37.78 29.85 34.72 31.72 34.76 34.76 35.72 30.97 36.84 38.82 Annual average 11.27 9.10 10.44 9.62 10.46 10.46 10.72 9.41 11.02 11.55 1 year –3.21 –8.78 –3.94 –8.39 –3.91 –4.79 –3.68 –7.05 –3.45 –2.99 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 2% in the fifth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after five years. 10 Multi-Cap Value Fund Comparative index returns For periods ended 4/30/16 Lipper Multi-Cap Value Russell 3000 Value Index Funds category average* Annual average (life of fund) 6.19% 6.45% 10 years 72.12 66.49 Annual average 5.58 5.09 5 years 59.97 47.74 Annual average 9.85 8.03 3 years 30.72 26.38 Annual average 9.34 8.06 1 year –0.68 –3.39 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/16, there were 308, 270, 238, 164, and 49 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $17,495 and $16,850, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,662. A $10,000 investment in the fund’s class R and Y shares would have been valued at $17,720 and $18,638, respectively. Multi-Cap Value Fund 11 Fund price and distribution information For the 12-month period ended 4/30/16 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.181 $0.037 $0.065 $0.083 $0.121 $0.231 Capital gains Long-term gains 1.058 1.058 1.058 1.058 1.058 1.058 Short-term gains 0.179 0.179 0.179 0.179 0.179 0.179 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/15 $19.81 $21.02 $18.47 $18.40 $19.00 $19.69 $19.39 $19.84 4/30/16 17.72 18.80 16.44 16.35 16.95 17.56 17.33 17.74 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class Y Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 9.60% 9.21% 9.35% 9.35% 8.78% 8.78% 9.06% 8.82% 9.34% 9.84% 10 years 82.58 72.08 75.72 75.72 69.33 69.33 73.59 67.51 78.08 87.34 Annual average 6.20 5.58 5.80 5.80 5.41 5.41 5.67 5.29 5.94 6.48 5 years 61.32 52.04 55.33 53.33 55.40 55.40 57.36 51.86 59.40 63.40 Annual average 10.04 8.74 9.21 8.92 9.22 9.22 9.49 8.71 9.77 10.32 3 years 36.43 28.58 33.43 30.43 33.47 33.47 34.39 29.69 35.46 37.55 Annual average 10.91 8.74 10.09 9.26 10.10 10.10 10.36 9.05 10.65 11.21 1 year –6.22 –11.61 –6.93 –11.24 –6.91 –7.77 –6.65 –9.91 –6.41 –5.96 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12 Multi-Cap Value Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/15 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% Annualized expense ratio for the six-month period ended 4/30/16* 1.09% 1.84% 1.84% 1.59% 1.34% 0.84% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/15 to 4/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.43 $9.15 $9.15 $7.91 $6.67 $4.19 Ending value (after expenses) $1,003.90 $1,000.10 $1,000.10 $1,001.20 $1,002.80 $1,005.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Multi-Cap Value Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/16, use the following calculation method. To find the value of your investment on 11/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.47 $9.22 $9.22 $7.97 $6.72 $4.22 Ending value (after expenses) $1,019.44 $1,015.71 $1,015.71 $1,016.96 $1,018.20 $1,020.69 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Multi-Cap Value Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 2% during the fifth year. After the fifth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Value Index is an unmanaged index of those companies in the Russell 3000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Multi-Cap Value Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Multi-Cap Value Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Multi-Cap Value Fund17 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Multi-Cap Value Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Multi-Cap Value Fund (the fund), a series of Putnam Investment Funds, including the fund’s portfolio, as of April 30, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Multi-Cap Value Fund as of April 30, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts June 13, 2016 Multi-Cap Value Fund 19 The fund’s portfolio 4/30/16 (Unaudited) COMMON STOCKS (94.3%)* Shares Value Aerospace and defense (4.4%) Honeywell International, Inc. 72,000 $8,227,440 L-3 Communications Holdings, Inc. 31,986 4,207,119 Northrop Grumman Corp. 30,600 6,311,556 Airlines (0.5%) American Airlines Group, Inc. 63,600 2,206,284 Banks (10.6%) BankUnited, Inc. 118,441 4,086,215 BNC Bancorp 104,700 2,341,092 Capital Bank Financial Corp. Class A 47,800 1,444,994 Citigroup, Inc. 132,000 6,108,960 Fifth Third Bancorp 100,400 1,838,324 First Republic Bank 102,300 7,193,736 JPMorgan Chase & Co. 106,500 6,730,800 Old National Bancorp S 154,600 2,071,640 PacWest Bancorp 196,800 7,868,064 Regions Financial Corp. 550,600 5,164,628 Beverages (1.4%) Molson Coors Brewing Co. Class B 62,100 5,938,623 Capital markets (1.2%) E*Trade Financial Corp. † 205,600 5,177,008 Chemicals (3.5%) Axiall Corp. 285,500 6,723,525 Dow Chemical Co. (The) 131,317 6,908,587 Sherwin-Williams Co. (The) 4,600 1,321,626 Commercial services and supplies (1.9%) Deluxe Corp. 49,800 3,126,444 Tyco International PLC 125,020 4,815,770 Containers and packaging (5.4%) Graphic Packaging Holding Co. 424,200 5,633,376 Sealed Air Corp. 98,400 4,660,224 Silgan Holdings, Inc. 243,242 12,342,099 Diversified telecommunication services (1.7%) Frontier Communications Corp. S 1,281,600 7,125,696 Electric utilities (2.1%) Edison International 35,800 2,531,418 Entergy Corp. 30,025 2,257,280 Exelon Corp. 121,800 4,273,962 Electrical equipment (1.7%) AMETEK, Inc. 153,475 7,380,613 20 Multi-Cap Value Fund COMMON STOCKS (94.3%)* cont. Shares Value Energy equipment and services (1.2%) Halliburton Co. 125,000 $5,163,750 Food products (2.4%) JM Smucker Co. (The) 48,500 6,158,530 Nomad Foods, Ltd. (United Kingdom) † 168,200 1,369,148 Pinnacle Foods, Inc. 58,996 2,512,640 Health-care equipment and supplies (5.3%) Becton Dickinson and Co. 37,000 5,966,620 Boston Scientific Corp. † 417,800 9,158,176 C.R. Bard, Inc. 26,200 5,558,854 OraSure Technologies, Inc. † 222,791 1,599,639 Health-care providers and services (1.2%) MEDNAX, Inc. † S 71,400 5,090,106 Hotels, restaurants, and leisure (2.7%) Marriott International, Inc./MD Class A S 57,300 4,016,157 Wynn Resorts, Ltd. S 82,500 7,284,750 Independent power and renewable electricity producers (1.8%) NRG Energy, Inc. 497,700 7,515,270 Insurance (4.3%) American International Group, Inc. 102,700 5,732,714 Hanover Insurance Group, Inc. (The) 40,300 3,456,128 Hartford Financial Services Group, Inc. (The) 203,234 9,019,525 IT Services (3.2%) Computer Sciences Corp. 134,400 4,452,672 CSRA, Inc. 64,100 1,664,036 Fidelity National Information Services, Inc. 114,000 7,501,200 Leisure products (1.7%) Brunswick Corp. 87,100 4,183,413 Vista Outdoor, Inc. † 64,891 3,113,470 Life sciences tools and services (1.1%) Agilent Technologies, Inc. 115,100 4,709,892 Machinery (3.8%) Snap-On, Inc. 79,300 12,630,903 Wabtec Corp. 38,928 3,228,299 Media (0.9%) Regal Entertainment Group Class A S 177,360 3,697,956 Multi-utilities (0.9%) Ameren Corp. 83,400 4,003,200 Oil, gas, and consumable fuels (5.8%) Anadarko Petroleum Corp. 56,200 2,965,112 Apache Corp. 81,400 4,428,160 EOG Resources, Inc. 94,100 7,774,542 Multi-Cap Value Fund 21 COMMON STOCKS (94.3%)* cont. Shares Value Oil, gas, and consumable fuels cont. Gulfport Energy Corp. † 86,800 $2,716,840 Pioneer Natural Resources Co. 17,400 2,890,140 Scorpio Tankers, Inc. 326,000 2,040,760 Whiting Petroleum Corp. † S 143,400 1,720,800 Personal products (4.9%) Avon Products, Inc. 1,729,633 8,146,571 Coty, Inc. Class A 246,400 7,490,560 Edgewell Personal Care Co. 60,300 4,948,821 Pharmaceuticals (4.1%) Allergan PLC † 40,500 8,770,680 Endo International PLC † 85,500 2,308,500 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 116,400 6,337,980 Real estate investment trusts (REITs) (2.4%) Host Hotels & Resorts, Inc. 126,600 2,002,812 NorthStar Realty Finance Corp. 645,550 8,256,585 Real estate management and development (0.8%) RE/MAX Holdings, Inc. Class A 85,516 3,146,989 Road and rail (5.0%) Genesee & Wyoming, Inc. Class A † S 115,200 7,500,672 Union Pacific Corp. 156,500 13,651,495 Semiconductors and semiconductor equipment (0.6%) Micron Technology, Inc. † 228,500 2,456,375 Specialty retail (3.3%) Advance Auto Parts, Inc. 17,900 2,794,190 Michaels Cos., Inc. (The) † 165,153 4,695,300 TJX Cos., Inc. (The) 82,600 6,262,732 Technology hardware, storage, and peripherals (1.3%) HP, Inc. 437,400 5,366,898 Textiles, apparel, and luxury goods (1.2%) Hanesbrands, Inc. 173,400 5,033,802 Total common stocks (cost $340,721,630) CONVERTIBLE PREFERRED STOCKS (1.4%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 7,451 $6,046,412 Total convertible preferred stocks (cost $7,628,525) SHORT-TERM INVESTMENTS (10.6%)* Shares Value Putnam Cash Collateral Pool, LLC 0.58% d 25,193,825 $25,193,825 Putnam Short Term Investment Fund 0.44% L 19,532,019 19,532,019 Total short-term investments (cost $44,725,844) TOTAL INVESTMENTS Total investments (cost $393,075,999) 22 Multi-Cap Value Fund Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $422,810,436. † This security is non-income-producing. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $41,081,770 $—­ $—­ Consumer staples 36,564,893 —­ —­ Energy 29,700,104 —­ —­ Financials 81,640,214 —­ —­ Health care 49,500,447 —­ —­ Industrials 73,286,595 —­ —­ Information technology 21,441,181 —­ —­ Materials 37,589,437 —­ —­ Telecommunication services 7,125,696 —­ —­ Utilities 20,581,130 —­ —­ Total common stocks —­ —­ Convertible preferred stocks $—­ $6,046,412 $—­ Short-term investments 19,532,019 25,193,825 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Multi-Cap Value Fund 23 Statement of assets and liabilities 4/30/16 ASSETS Investment in securities, at value, including $24,483,847 of securities on loan (Note 1): Unaffiliated issuers (identified cost $348,350,155) $404,557,879 Affiliated issuers (identified cost $44,725,844) (Notes 1 and 5) 44,725,844 Dividends, interest and other receivables 234,444 Receivable for shares of the fund sold 314,982 Receivable for investments sold 6,306,800 Prepaid assets 28,116 Total assets LIABILITIES Payable to custodian 8,571 Payable for investments purchased 7,019,133 Payable for shares of the fund repurchased 473,256 Payable for compensation of Manager (Note 2) 185,596 Payable for custodian fees (Note 2) 7,322 Payable for investor servicing fees (Note 2) 127,949 Payable for Trustee compensation and expenses (Note 2) 137,415 Payable for administrative services (Note 2) 1,489 Payable for distribution fees (Note 2) 101,097 Collateral on securities loaned, at value (Note 1) 25,193,825 Other accrued expenses 101,976 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $370,360,907 Undistributed net investment income (Note 1) — Accumulated net realized loss on investments and foreign currency transactions (Note 1) (3,758,195) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 56,207,724 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 24 Multi-Cap Value Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($326,726,913 divided by 18,436,319 shares) $17.72 Offering price per class A share (100/94.25 of $17.72)* $18.80 Net asset value and offering price per class B share ($6,335,213 divided by 385,311 shares)** $16.44 Net asset value and offering price per class C share ($26,861,011 divided by 1,643,113 shares)** $16.35 Net asset value and redemption price per class M share ($4,146,929 divided by 244,639 shares) $16.95 Offering price per class M share (100/96.50 of $16.95)* $17.56 Net asset value, offering price and redemption price per class R share ($12,222,917 divided by 705,422 shares) $17.33 Net asset value, offering price and redemption price per class Y share ($46,517,453 divided by 2,621,485 shares) $17.74 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Multi-Cap Value Fund 25 Statement of operations Year ended 4/30/16 INVESTMENT INCOME Dividends (net of foreign tax of $23,746) $7,588,256 Interest (including interest income of $45,124 from investments in affiliated issuers) (Note 5) 45,124 Securities lending (Note 1) 125,117 Total investment income EXPENSES Compensation of Manager (Note 2) 2,317,792 Investor servicing fees (Note 2) 848,690 Custodian fees (Note 2) 14,936 Trustee compensation and expenses (Note 2) 28,864 Distribution fees (Note 2) 1,251,193 Administrative services (Note 2) 11,665 Other 245,283 Fees waived and reimbursed by Manager (Note 2) (4,973) Total expenses Expense reduction (Note 2) (45,470) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 9,732,394 Net realized loss on foreign currency transactions (Note 1) (2,727) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,307) Net unrealized depreciation of investments during the year (28,162,734) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26 Multi-Cap Value Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 4/30/16 Year ended 4/30/15 Operations: Net investment income $3,090,517 $1,947,844 Net realized gain on investments and foreign currency transactions 9,729,667 37,574,517 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (28,164,041) 3,497,001 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,180,229) (2,115,331) Class B (15,161) — Class C (94,436) — Class M (18,546) (6,543) Class R (84,120) (62,831) Class Y (470,946) (238,742) Net realized short-term gain on investments Class A (3,142,349) (3,403,917) Class B (73,065) (88,981) Class C (259,417) (235,978) Class M (39,925) (44,930) Class R (124,269) (145,430) Class Y (364,657) (277,858) From net realized long-term gain on investments Class A (18,577,577) (23,315,176) Class B (431,957) (609,474) Class C (1,533,648) (1,616,338) Class M (236,031) (307,749) Class R (734,677) (996,121) Class Y (2,155,891) (1,903,190) Increase from capital share transactions (Note 4) 26,367,825 35,455,809 Total increase (decrease) in net assets NET ASSETS Beginning of year 443,323,369 400,216,787 End of year (including undistributed net investment income of $— and $811,989 respectively). The accompanying notes are an integral part of these financial statements. Multi-Cap Value Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions reimbursements end of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ April 30, 2016­ $19.81­ .15­ (.82) (.18) (1.24) —­ $17.72­ $326,727­ 1.07 f .79 f 76­ April 30, 2015­ 19.47­ .10­ 1.99­ 2.09­ (.13) (1.62) —­ 19.81­ 11.02­ 356,142­ 1.07­ .52­ 86­ April 30, 2014­ 15.27­ .16­ 4.14­ 4.30­ (.10) —­ —­ 19.47­ 28.21­ 327,158­ 1.11­ .88­ 77­ April 30, 2013­ 13.26­ .14­ 2.08­ 2.22­ (.21) —­ —­ 15.27­ 16.98­ 259,910­ 1.15­ 1.04­ 81­ April 30, 2012­ 13.49­ .04­ (.22) (.05) —­ —­ e 13.26­ 418,178­ 1.17­ .32­ 82­ Class B­ April 30, 2016­ $18.47­ .01­ (.76) (.04) (1.24) —­ $16.44­ $6,335­ 1.82 f .08 f 76­ April 30, 2015­ 18.27­ (.04) 1.86­ 1.82­ —­ (1.62) —­ 18.47­ 10.23­ 8,138­ 1.82­ (.22) 86­ April 30, 2014­ 14.36­ .02­ 3.89­ 3.91­ —­ —­ —­ —­ 18.27­ 27.23­ 8,681­ 1.86­ .13­ 77­ April 30, 2013­ 12.48­ .04­ 1.95­ 1.99­ (.11) —­ —­ 14.36­ 16.10­ 9,179­ 1.90­ .34­ 81­ April 30, 2012­ 12.74­ (.05) (.21) —­ —­ —­ — ­ e 12.48­ 11,422­ 1.92­ (.45) 82­ Class C­ April 30, 2016­ $18.40­ — ­ d (.75) (.06) (1.24) —­ $16.35­ $26,861­ 1.82 f .01 f 76­ April 30, 2015­ 18.21­ (.04) 1.85­ 1.81­ —­ (1.62) —­ 18.40­ 10.21­ 24,125­ 1.82­ (.24) 86­ April 30, 2014­ 14.31­ .02­ 3.88­ 3.90­ —­ —­ —­ —­ 18.21­ 27.25­ 21,011­ 1.86­ .13­ 77­ April 30, 2013­ 12.46­ .05­ 1.94­ 1.99­ (.14) —­ —­ 14.31­ 16.12­ 15,532­ 1.90­ .37­ 81­ April 30, 2012­ 12.72­ (.05) (.21) —­ —­ —­ — ­ e 12.46­ 14,876­ 1.92­ (.44) 82­ Class M­ April 30, 2016­ $19.00­ .05­ (.78) (.08) (1.24) —­ $16.95­ $4,147­ 1.57 f .27 f 76­ April 30, 2015­ 18.74­ —­ 1.91­ 1.91­ (.03) (1.62) —­ 19.00­ 10.46­ 4,547­ 1.57­ .02­ 86­ April 30, 2014­ 14.71­ .06­ 3.99­ 4.05­ (.02) —­ —­ 18.74­ 27.56­ 4,349­ 1.61­ .38­ 77­ April 30, 2013­ 12.80­ .08­ 2.00­ 2.08­ (.17) —­ —­ 14.71­ 16.42­ 3,673­ 1.65­ .62­ 81­ April 30, 2012­ 13.04­ (.02) (.22) —­ —­ —­ — ­ e 12.80­ 3,750­ 1.67­ (.19) 82­ Class R­ April 30, 2016­ $19.39­ .10­ (.80) (.12) (1.24) —­ $17.33­ $12,223­ 1.32 f .54 f 76­ April 30, 2015­ 19.10­ .05­ 1.95­ 2.00­ (.09) (1.62) —­ 19.39­ 10.76­ 16,327­ 1.32­ .26­ 86­ April 30, 2014­ 14.98­ .11­ 4.08­ 4.19­ (.07) —­ —­ 19.10­ 27.97­ 12,301­ 1.36­ .63­ 77­ April 30, 2013­ 13.03­ .11­ 2.04­ 2.15­ (.20) —­ —­ 14.98­ 16.69­ 8,787­ 1.40­ .86­ 81­ April 30, 2012­ 13.27­ .01­ (.23) (.02) —­ —­ e 13.03­ 8,819­ 1.42­ .07­ 82­ Class Y­ April 30, 2016­ $19.84­ .17­ (.80) (.23) (1.24) —­ $17.74­ $46,517­ .82 f .95 f 76­ April 30, 2015­ 19.49­ .15­ 2.00­ 2.15­ (.18) (1.62) —­ 19.84­ 11.33­ 34,044­ .82­ .76­ 86­ April 30, 2014­ 15.28­ .20­ 4.15­ 4.35­ (.14) —­ —­ 19.49­ 28.54­ 26,716­ .86­ 1.11­ 77­ April 30, 2013­ 13.29­ .18­ 2.08­ 2.26­ (.27) —­ —­ 15.28­ 17.28­ 15,724­ .90­ 1.36­ 81­ April 30, 2012­ 13.53­ .07­ (.22) (.09) —­ — ­ e 13.29­ 15,357­ .92­ .56­ 82­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 Multi-Cap Value Fund Multi-Cap Value Fund29 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than .01% as a percentage of average net assets per share for each class (Note 2). The accompanying notes are an integral part of these financial statements. 30 Multi-Cap Value Fund Notes to financial statements 4/30/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2015 through April 30, 2016. Putnam Multi-Cap Value Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation and, as a secondary objective, current income. The fund invests mainly in common stocks of U.S. companies of any size, with a focus on value stocks. Value stocks are issued by companies that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and effective November 1, 2015, classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately five years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within five years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Multi-Cap Value Fund 31 Accounting Standards Codification 820 Fair Value Measurements and Disclosure s (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 32 Multi-Cap Value Fund Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $25,193,825 and the value of securities loaned amounted to $24,483,847. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from nontaxable dividends, and from a redesignation of taxable income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $39,068 to decrease undistributed net investment income, $4,677 to decrease paid-in capital and $43,745 to decrease accumulated net realized loss. Multi-Cap Value Fund 33 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $68,823,038 Unrealized depreciation (16,721,343) Net unrealized appreciation 52,101,695 Undistributed long-term gain 347,838 Cost for federal income tax purposes $397,182,028 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds, sponsored by Putnam Management (excluding net assets of funds that are invested in or invested in by other Putnam Funds to avoid double counting of those assets). Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. Putnam Management has contractually agreed, through August 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expense. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $4,973. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed 34 Multi-Cap Value Fund an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $670,444 ClassR 27,868 ClassB 14,269 ClassY 77,793 ClassC 49,934 Total ClassM 8,382 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $771 under the expense offset arrangements and by $44,699 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $304, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $832,392 ClassM 31,217 ClassB 71,033 ClassR 69,451 ClassC 247,100 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $48,764 and $380 from the sale of classA and classM shares, respectively, and received $5,952 and $350 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $463 and no monies on classA and classM redemptions, respectively. Multi-Cap Value Fund 35 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $302,701,546 $301,906,150 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/16 Year ended 4/30/15 ClassA Shares Amount Shares Amount Shares sold 2,060,077 $37,830,178 2,649,444 $52,545,777 Shares issued in connection with reinvestment of distributions 1,367,606 23,632,228 1,435,035 27,466,509 3,427,683 61,462,406 4,084,479 80,012,286 Shares repurchased (2,969,995) (53,925,913) (2,910,479) (57,614,845) Net increase Year ended 4/30/16 Year ended 4/30/15 ClassB Shares Amount Shares Amount Shares sold 103,192 $1,773,592 87,573 $1,623,466 Shares issued in connection with reinvestment of distributions 30,625 492,444 37,189 665,675 133,817 2,266,036 124,762 2,289,141 Shares repurchased (189,171) (3,177,644) (159,190) (2,944,079) Net decrease Year ended 4/30/16 Year ended 4/30/15 ClassC Shares Amount Shares Amount Shares sold 506,494 $8,548,291 267,849 $4,925,502 Shares issued in connection with reinvestment of distributions 106,496 1,702,865 94,399 1,683,133 612,990 10,251,156 362,248 6,608,635 Shares repurchased (281,021) (4,703,557) (204,845) (3,775,627) Net increase 36 Multi-Cap Value Fund Year ended 4/30/16 Year ended 4/30/15 ClassM Shares Amount Shares Amount Shares sold 21,558 $375,240 15,995 $305,287 Shares issued in connection with reinvestment of distributions 17,586 291,220 19,303 355,183 39,144 666,460 35,298 660,470 Shares repurchased (33,815) (607,310) (28,059) (537,170) Net increase Year ended 4/30/16 Year ended 4/30/15 ClassR Shares Amount Shares Amount Shares sold 274,622 $4,965,101 355,764 $6,866,843 Shares issued in connection with reinvestment of distributions 49,804 842,178 61,655 1,156,030 324,426 5,807,279 417,419 8,022,873 Shares repurchased (461,243) (8,354,079) (219,346) (4,252,501) Net increase (decrease) Year ended 4/30/16 Year ended 4/30/15 ClassY Shares Amount Shares Amount Shares sold 1,627,600 $29,346,119 795,576 $15,919,559 Shares issued in connection with reinvestment of distributions 159,404 2,756,103 115,969 2,220,807 1,787,004 32,102,222 911,545 18,140,366 Shares repurchased (881,729) (15,419,231) (566,007) (11,153,740) Net increase Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $16,509,353 $182,071,285 $179,048,619 $45,124 $19,532,019 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Multi-Cap Value Fund 37 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $14,637,350 as a capital gain dividend with respect to the taxable year ended April 30, 2016, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $2,704 of distributions paid as qualifying to be taxed as interest-related dividends, and $4,003,682 to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 38 Multi-Cap Value Fund About the Trustees Independent Trustees Multi-Cap Value Fund 39 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 40 Multi-Cap Value Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Multi-Cap Value Fund 41 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 42 Multi-Cap Value Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Multi-Cap Value Fund 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Multi-Cap Value Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Independent Registered Mark C. Trenchard Public Accounting Firm Steven D. Krichmar Vice President and KPMG LLP Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Multi-Cap Value Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2016	$37,062	$ —	$4,400	$ — April 30, 2015	$36,248	$ —	$4,285	$ — For the fiscal years ended April 30, 2016 and April 30, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $4,400 and $4,285 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
